 1 LUCIAN J. GRECO, ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   James River Insurance Company
10
11                       UNITED STATES DISTRICT COURT
12                             DISTRICT OF NEVADA
13
14 PARIS MAXWELL JR., an individual,        )   Case No. 2:19-CV-00210-JAD-BNW
                                            )
15              Plaintiff,                  )   STIPULATION AND ORDER FOR
                                            )   EXTENSION OF TIME TO FILE
16        vs.                               )   RESPONSE TO PLAITIFF’S
                                            )   MOTION TO COMPEL
17 JAMES RIVER INSURANCE                    )   PRODUCTION OF DOCUMENTS
   COMPANY, a Foreign Corporation;          )   AND DISCOVERY RESPONSES
18 DOES I-V, inclusive; and ROE             )
   CORPORATIONS VI-X, inclusive,            )
19                                          )
              Defendants.                   )
20                                          )
21        Plaintiff, PARIS MAXWELL JR., by and through his attorneys of record, Craig
22 W. Drummond, Esq. and Liberty A. Ringor, Esq. of Drummond Law Firm, P.C. and
23 Defendant, JAMES RIVER INSURANCE COMPANY, by and through its attorneys
24 of record, Lucian J. Greco, Esq., Jared G. Christensen, Esq. and Deleela M.
25 Weinerman, Esq. of the law firm Bremer, Whyte, Brown & O’Meara, LLP, hereby
26 stipulate and agree that JAMES RIVER INSURANCE COMPANY’s time for filing
27 their Response to Plaintiff’s Motion to Compel Production of Documents and
28 Discovery Responses shall be extended seven (5) days, to and through September 18,
 1 2019. The reason for this requested extension is that counsel for JAMES RIVER
 2 INSURANCE COMPANY, Jared G. Christensen, Esq., needs additional time due to
 3 an unforeseen family issue. The parties further acknowledge and agree that this is their
 4 first request for an extension, and that this stipulation is made in good faith and not for
 5 purposes of delay.
 6
 7 Dated this 13th day of September 2019.           Dated this 13th day of September 2019.
 8
 9 BREMER WHYTE BROWN &                             DRUMMOND LAW FIRM, P.C.
   O’MEARA LLP
10
11
     By: /s/ Jared G. Christensen, Esq.             By: /s/ Craig W. Drummond, Esq.
12   Lucian J. Greco, Jr, Esq.                      Craig W. Drummond, Esq.
     Nevada State Bar No. 10600                     Nevada State Bar No. 11109
13   Jared G. Christensen, Esq.                     Liberty A. Ringor, Esq.
     Nevada State Bar No. 11538                     Nevada State Bar No. 14417
14   Deleela M. Weinerman, Esq.                     Attorneys for Plaintiff,
     Nevada State Bar No. 13985                     Paris Maxwell, Jr.
15   Attorneys for Defendant,
     James River Insurance Company
16
17         IT IS SO ORDERED
18
19
           ____________________________________
20
           UNITED STATES MAGISTRATE JUDGE
21
            IT IS SO ORDERED
22
23          DATED: September 16, 2019
24
25
26          __________________________________________________
            BRENDA WEKSLER
27          UNITED STATES MAGISTRATE JUDGE
28
                                                2
